Citation Nr: 1540006	
Decision Date: 09/17/15    Archive Date: 10/02/15

DOCKET NO.  14-13 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a foot fungus disability.

2.  Entitlement to service connection for a lumbar spine disorder, claimed as a low back condition.

3.  Entitlement to service connection for a respiratory disorder, claimed as sinusitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from September 1950 to June 1952.

This appeal to the Board of Veterans' Appeals (Board) arose from an October 2012 rating decision in which the RO, inter alia, denied the Veteran's claims for service connection for a foot fungus, sinusitis and a low back condition.  In November 2012, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in December 2013 and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veteran's Appeals) in February 2014.

In April 2015, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO.  A hearing transcript has been associated with the claims file.  At the hearing, the undersigned Veterans Law Judge granted a motion to advance this appeal on the Board's docket, pursuant to 38 U.S.C.A.                      § 7017(a)(2)(C) (West 2014) and 38 C.F.R. § 20.900(c) (2015).

This appeal has been processed utilizing the Veterans Benefits Management System (VBMS), a paperless, electronic claims processing system.  The Veteran also has a separate paperless, electronic Virtual VA file.  A review of the Virtual VA file does not reveal any additional documents pertinent to the matters on appeal.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  Although the Veteran has asserted having foot fungus that was caused or aggravated by his service, the pertinent medical evidence indicates that the Veteran does not currently have, and at no point pertinent to the claim on appeal has had, a foot fungus disability.


CONCLUSION OF LAW

The criteria for service connection for a foot fungus disability are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).  

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)). 

As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R.                 § 3.159(b)(1).  

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 - 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a Veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ) (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, a November 2010 pre-rating letter provided notice to the Veteran regarding the information and evidence needed to substantiate the claim for service connection for a foot fungus.  This letter also informed the Veteran of what information and evidence must be submitted by him, and what information and evidence would be obtained by VA.  In addition, this letter provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  The October 2012 rating decision reflects the AOJ's initial adjudication of this claim for service connection after the issuance of the November 2010 letter.  

Notably, neither the Veteran nor his representative has alleged or demonstrated any prejudice with regard to the content or timing of the notice provided.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file includes the Veteran's post-service VA and private treatment records as well as the reports of the VA examination.  Also of record and considered in connection with the claim are the various written statements provided by the Veteran and by his representative, on his behalf.  The Board finds that no further AOJ action on the claim herein decided, prior to appellate consideration, is required. 

The Board acknowledges that there are no service treatment records for the Veteran in the record.  After requesting them in conjunction with the instant claims, the AOJ was informed in December 2010 that there were no service treatment records as the records were fire-related.  Here, the Board finds that the AOJ has undertaken appropriate actions in attempting to obtain service records, including efforts undertaken to reconstruct such records.  

In an September 2012 letter, the AOJ informed the Veteran that his service records were unable to be found.  He was asked to furnish any service records he had in his possession.  In an April 2015 hearing, the Veteran testified that he had received a letter informing him that his service records had been destroyed in a fire.  Given the missing service treatment records, VA has a heightened duty to assist the Veteran in development of his claim.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The AOJ met this heightened duty here, advising the Veteran of the lack of availability of his service treatment records; informing him of the alternative forms of evidence that can be developed to substantiate the claim; and otherwise expending exhaustive efforts to obtain the Veteran's service treatment records.  As such, no further AOJ action in this regard is warranted.

As regards the Board hearing, it is noted that, in Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R.                  § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In this case, the Board finds that there has been substantial compliance with the duties set forth in 38 C.F.R. 3.103(c)(2), and that the hearing was legally sufficient.

Here, during the April 2015 hearing, the undersigned Veterans Law Judge identified the issue on appeal, to include service connection for foot fungus and solicited testimony from the Veteran regarding his in-service foot fungus symptoms and treatment.  The hearing transcript also reflects exchanges between the Veteran, his representative and the undersigned pertaining to the Veteran's current treatment for his claimed foot fungus and the bases for denial of the claim.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits. " but "the outstanding issues material to substantiating the claim," were also fully explained.   Id. at 497.  Although the undersigned did not explicitly suggest the submission of any specific, additional evidence, on these facts, such omission was harmless.  Here, nothing during the hearing or at any other time gave rise to the possibility that there were pertinent, existing, outstanding records to obtain, or that any additional development with respect to this claim was warranted.

In summary, the duties imposed by the VCAA have been considered and satisfied. The Veteran was notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim herein decided.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on any of this claim.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  

II.  Service Connection 

The Veteran contends that service connection for a foot fungus disability was warranted as he had suffered from a very advanced foot fungus infection while serving in Panama.  During his April 2015 hearing, the Veteran testified that he had been instructed to wear sandals, rather than boots, during service and that he had been treated with a cream.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in line of duty.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d).  

If a chronic disease, such as arthritis, becomes manifest to a degree of 10 percent within one year of separation from active service, then it is presumed to have been incurred during active service, even though there is no evidence of such disease during service. This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1111, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  38 C.F.R. § 3.303(b).  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  Id.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id. 

However, the continuity and chronicity provisions of 38 C.F.R. § 3.303(b) only apply to the chronic diseases enumerated in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), overruling Savage v. Gober, 10 Vet. App. 488, 495-96 (1997) (applying 38 C.F.R. § 3.303(b) to a chronic disease not listed in 38 C.F.R. § 3.309(a) as "a substitute way of showing in-service incurrence and medical nexus.").

Pertinent to a claim for service connection, such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  The requirement of the existence of a current disability is satisfied when a veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  However when the record contains a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  See Romanowsky v. Shinseki, 26 Vet. App. 289 (2013). 

Under applicable regulation, the term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  38 C.F.R. § 4.1.  See also Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, 7 Vet. App. 439 (1995).  The Board notes that a symptom such as pain, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).   

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

As stated above, the Veteran's service treatment records are fire-related and unavailable.  The post-service treatment records are negative for complaints, treatments or diagnoses related to a foot fungus disability.  Diabetic foot examinations performed in February 2009, January 2010, November 2010 and February 2012 did not reveal a fungal disability.

Here, the Veteran has not demonstrated, fundamentally, that he has, or at any time pertinent to this claim has had, a foot fungus disability.  As noted, no diagnosis of any foot fungus disorder is documented in the medical evidence of record.  Notably, neither the Veteran nor his representative has submitted or identified any medical evidence to indicate otherwise.  While the Veteran testified during his April 2014 hearing that he had experienced a recurrent foot fungus condition for the past 50 years, the post-service clinical evidence is negative for any such findings or treatment. In short, competent, probative evidence simply does not support finding that the Veteran has, in fact, been diagnosed with a foot fungus disability at any time pertinent to this appeal.   

The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.   See 38 U.S.C.A. § 1110; see also 38 C.F.R. §§ 3.303, 3.304.  Thus, where, as here, medical evidence does not support a finding that, fundamentally, the Veteran has-at any point pertinent to this appeal, has had-the disability for which service connection is sought, there can be no valid claim for service connection.

Moreover, given this evidence, and on these facts, arranging for the Veteran to undergo VA examination or obtaining a medical opinion specifically in connection with this claim is not required.   In this regard, the Board notes that VA will provide a medical examination or obtain a medical opinion if the record, including lay or medical evidence, contains competent evidence of a disability that may be associated with an event, injury, or disease that occurred in service, but the record does not contain sufficient medical evidence to decide the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79 (2006). 38 U.S.C.A. § 5103A(d).  Here, as noted, there is sufficient medical evidence of record to decide the claim, although for the reasons noted, such evidence does not support the claim.   

Finally, as for any direct assertions by the Veteran and/or his representative as to diagnosis or medical etiology, the Board finds that no such assertions provide persuasive evidence in support of the claim.  The medical matters of the diagnosis and etiology of a foot fungus disability is a matter within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).   Although lay persons are competent to provide opinions on some medical matters (see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), here, the specific matters of the diagnosis and etiology of claimed foot fungus disability is a complex medical matters that fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n. 4 (Fed. Cir. 2007) (providing that lay persons are not competent to diagnose cancer).  As neither the Veteran nor his representative are shown to be other than a layperson without appropriate training and expertise, none is competent to render a probative (i.e., persuasive) opinion the medical matter upon which this claim turns.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998).  Hence, the lay assertions in this regard do not constitute competent evidence, and, thus, have no probative value.

For all the foregoing reasons, the claim for service connection for a claimed foot fungus disability must be denied.  In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as no competent, probative evidence supports one or more required element(s) of the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.  



ORDER

Service connection for a foot fungus disability is denied.



REMAND

The Board's review of the claims file reveals that additional AOJ action on the remaining claims on appeal is warranted.

The Veteran contends that his lumbar spine disorder and respiratory disorder are the result of his service.  Specifically, he contends that fell approximately 25 feet while climbing a pole in 1951, that he had injured his back and that he had been diagnosed with sinusitis while in service.  As stated above, the Veteran's service treatment records are fire-related and hence are unavailable for review.  The post-service treatment records reflect findings of allergic rhinitis, nasal perennial allergies, obstructive sleep apnea and low back pain.  While a February 2011 VA pelvic computed tomograph (CT) scan found lumbar spondylosis, it is not clear whether the Veteran has undergone specific lumbar spine diagnostic testing.  In addition, he has not been afforded a VA examination to determine the etiology of his claimed sinusitis and lumbar spine disorder.  On remand, such an examination should be conducted.  

Accordingly, and given the other development being accomplished (as noted below), the Board finds that medical opinion with sufficient findings-based on full consideration of the Veteran's documented medical history and assertions, and supported by complete clearly-stated rationale-is needed to resolve the claims for service connection for a lumbar spine disorder and sinusitis.  See 38 U.S.C.A.         § 5103A; 38 C.F.R. § 3.159; McLendon, supra.  The Veteran is hereby notified that failure to report to any scheduled examination(s), without good cause, may result in denial of the claim for service connection.  See 38 C.F.R. § 3.655.  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member. 

Prior to arranging to obtain further medical opinions, to ensure that all due process requirements are met, and the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

As indicated above, the Veteran's service treatment record are fire related and are unavailable.  However, during his April 2015 hearing, the Veteran testified that he had received in-patient treatment for his back after sustaining a fall in 1951.  The testified that he was initially treated for this back injury at Fort Kobbe Hospital and then transferred to Fort Clayton Hospital after several days.  The record does not contain such clinical evidence and it does not appear that the AOJ has attempted to obtain such records.  Hence, the AOJ should undertake appropriate action to obtain any outstanding in-service treatment or hospital records.

Also, during the April 2015 Board hearing, the Veteran testified that he had sought treatment for his lumbar spine condition immediately after service discharge and that a variety of diagnostic tests had been conducted.  These identified records are not contained in the claims file and it does not appear that the AOJ has attempted to obtain them.  The record also reflects that the Veteran has been receiving treatment for his disabilities from the San Juan VA Medical Center (VAMC) and that records from that facility dated through October 2012 are associated with the record; however, more recent records may exist.  The Board points out that records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be constructively in the possession of VA adjudicators, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Thus, on remand, the AOJ should obtain the Veteran's treatment records from San Juan VAMC (dated prior to February 2009 and after October 2012), following the provisions of 38 C.F.R. § 3.159 as regards requesting records from Federal facilities. 

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claim remaining on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent private (non-VA) medical records, to include any records from the hospital in Pacora, Panama.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159. 

The actions identified herein are consistent with the duties imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A ; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims remaining on appeal.  

Accordingly, these matters are hereby REMANDED for the following action:

1.  Undertake appropriate action to locate any outstanding service clinical or hospital records concerning the Veteran's alleged treatment for a back injury following a 1951 fall at Fort Kobbe Hospital, Panama and/or Fort Clayton Hospital, Panama.  Efforts should include, but need not be limited to, seeking additional clarification from the Veteran, and inquiry to the National Personnel Records Center (NPRC) and the National Archives in an attempt to retrieve any available records or to confirm their loss or destruction.

2.  Obtain from the San Juan VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran dated from June 1952 until February 2009 and dated after October 2012.  Follow the procedures set forth in 38 C.F.R.§ 3.159(c) with regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

3.  Send to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to obtain any additional evidence pertinent to the claims remaining on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records, to include any records from the hospital in Pacora, Panama.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

4.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

5.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA spine examination by an appropriate physician. 

The entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated physician, and the examination report should include discussion of the Veteran's documented medical history and assertions. All appropriate tests and studies (to include audiometry and speech discrimination testing) should be accomplished (with all results made available to the physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The physician should clearly identify all lumbar spine disability(ies) currently present, or present at any point pertinent to the claim on appeal (even if currently asymptomatic or resolved).

Then, for each such diagnosed disability, the physician should render an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability had its onset during service, or is otherwise medically related to an in-service injury, disease or event, to include the reported 25 foot fall in 1951.

In addressing the above, the physician must consider and discuss all pertinent medical and lay evidence, to particularly include all in- and post-service medical records, as well as all lay assertions concerning the Veteran's in-service fall, and as to the nature, onset and continuity of lumbar spine symptoms. 

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

6.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA respiratory examination by an appropriate physician.  

The entire, electronic claims file, to include a complete copy of the REMAND, must be made available to the designated individual, and the examination report should include discussion of the Veteran's documented medical history and assertions. All appropriate tests and studies (to include audiometry and speech discrimination testing) should be accomplished (with all results made available to the physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The physician should clearly identify all respiratory disability(ies) currently present, or present at any point pertinent to the claim on appeal (even if currently asymptomatic or resolved).

Then, for each such diagnosed disability, the physician should render an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability had its onset during service, or is/was otherwise medically related to an in-service injury, disease or event, to include the reported in-service diagnosis of sinusitis.

In addressing the above, the physician must consider and discuss all pertinent medical and lay evidence, to particularly include all in- and post-service medical records, as well as all lay assertions concerning the Veteran's in-service fall and diagnosed sinusitis, and as to nature, onset and continuity of symptoms of sinusitis. 

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

7.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

8.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims remaining on appeal in light of all pertinent evidence (to include all evidence added to the claims file since the last adjudication) and all legal authority.

9.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).   

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


